Citation Nr: 0622939	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  03-14 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for a lung condition, 
claimed as due to exposure to Agent Orange.

3.  Entitlement to service connection for a skin condition, 
claimed as due to exposure to Agent Orange.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to March 
1973.  Service in Vietnam is indicated by the evidence of 
record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO) which denied service connection 
lung and skin conditions as a result of Agent Orange exposure 
and granted service connection for tinnitus, evaluated as 10 
percent disabling.  

The veteran testified at a hearing at the RO in December 
2004.  A transcript of that hearing is associated with the 
claims file.  

The veteran had previously been represented in this matter by 
Disabled American Veterans.  However, in a December 2004 
statement, the veteran revoked the power of attorney.  The 
veteran indicated that it was his desire to proceed in his 
appeal without seeking new representation.

The tinnitus stay

This case involves the matter of an increased rating for 
service-connected tinnitus.  As will be described below, this 
issue has been the subject of significant litigation in 
recent years.

On April 22, 2005, the Secretary of VA directed the Board to 
stay action on all appeals involving an increased rating for 
tinnitus pending the outcome of the Secretary's appeal to the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) of the decision of the United States Court 
of Appeals for Veterans Claims (the Court) in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  The Federal Circuit 
issued its decision in Smith on June 19, 2006.  See Smith v. 
Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).  Shortly after the Federal 
Circuit's decision, on July 10, 2006, the Secretary lifted 
the stay.  Accordingly, the Board may proceed to adjudicate 
the veteran's increased rating claim.

The Board notes in passing that the Court issued a stay of 
all increased rating claims for tinnitus on July 12, 2006 
"until the period for filing a petition of certiorari to the 
United States Supreme Court from the Federal Circuit's 
decision has passed or, if a petition is filed with the 
Supreme Court, until the Supreme Court has acted on the 
petition for certiorari, whichever period is longer."  The 
stay imposed by the Court affects only those cases listed in 
an addendum to the Court's Order.  The veteran's case is not 
among them.

Remanded issue

The issue of entitlement to service connection for a skin 
condition as a result of Agent Orange exposure is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
tinnitus as to render impractical the application of the 
regular schedular standards.

3.  The medical evidence of record does not show that the 
veteran currently has a lung condition.




CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for tinnitus 
have not been met on either a schedular or an extraschedular 
basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.85, Diagnostic Code 6260 (2002 and 2005). 

2.  Service connection is not warranted for a lung condition, 
claimed as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested an increased evaluation for 
tinnitus.  He also seeks entitlement to service connection 
for a lung condition as a result of Agent Orange exposure.  
As noted elsewhere in this decision, the third issue on 
appeal, entitlement to service connection for a skin 
condition, is being remanded for additional development. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue of entitlement to a 
rating in excess of 10 percent for tinnitus is based on the 
operation of law and that the VCAA is not applicable.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  

Similarly, VA's General Counsel has held that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim, or to assist the veteran 
in developing evidence to substantiate a claim, where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOGCPREC 5-2004.  
VA General Counsel opinions are binding on the Board.  See 38 
U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2005).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) and Mason 
v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].

As the veteran is currently receiving the maximum schedular 
evaluation allowable for tinnitus and as the pertinent facts 
in this case are not in dispute, but application of pertinent 
provisions of the law and regulations will determine the 
outcome, the Board finds that no amount of additional 
evidentiary development would change the outcome of this 
case, and therefore the provisions of the VCAA are not 
applicable.

The Board hastens to point out, however, that notwithstanding 
the fact that the VCAA appears to be inapplicable to this 
claim, the veteran has been accorded ample opportunity to 
present evidence and argument on this matter, as required by 
the Court's jurisprudence in general.

With regard to the veteran's claim for entitlement to service 
connection for a lung condition as a result of Agent Orange 
exposure, the VCAA is applicable.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.   As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.   See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.   Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

Here, the veteran was sent VCAA notice in the form of letters 
dated in July 2001, May 2003, and September 2003, with copies 
to his representative then of record.  For the reasons 
detailed below, the Board finds that, through these letters, 
the veteran has been amply informed of what is required of 
him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).   Here, letters were sent to the veteran 
in July 2001, May 2003, and September 2003, with copies to 
his representative then of record, which were specifically 
intended to address the requirements of the VCAA.  The 
letters enumerated in detail the elements that must be 
established in order to grant service connection; and they 
provided a description of the evidence still needed to 
establish those elements.  

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).   In the July 
2001 VCAA letter, the RO informed the veteran that VA will 
"Obtain evidence kept by the VA and any other federal 
government agency.  Request private treatment records, if you 
complete a release form.  Obtain medical records from a VA 
facility, if you give us the location and dates of treatment.  
Request statements from persons who have knowledge of the 
claimed condition(s), if you provide complete names and 
mailing addresses."  See the July 18, 2001 letter, page 3.  
This information was reiterated in the May 2003 VCAA letter 
which notified the veteran that "we're requesting all 
records held by Federal agencies to include your service 
medical records or other military records, and medical 
records at VA hospitals.  We're making reasonable efforts to 
help get private records or evidence necessary to support 
your claim.  [...] We'll also assist you by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."  See the May 
30, 2003 letter, page 4.  The September 2003 VCAA letter 
again notified the veteran that VA was responsible for 
getting  "Relevant records held by any Federal Agency.  This 
may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
See the September 26, 2003 letter, page 1.  

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).   In this regard, the July 2001, May 
2003, and September 2003 VCAA letters each advised the 
veteran to give the RO enough information about relevant 
records so that they could request them from the agency or 
person who has them.  

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
 See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).   In this case, the May 2003 letter 
informed the veteran: "If you had private treatment that has 
not already been submitted, send us the records."  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.   Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.   Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.   This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, element (1), veteran status, is not in 
dispute.   Moreover, elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
(and the Board's) denial of service connection.   In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
are not, and cannot be, assigned in the absence of service 
connection.   As explained above, the veteran received notice 
of elements (2) and (3) by way of the July 2001, May 2003, 
and September 2003 VCAA letters.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.   The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.   An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, and VA and private medical 
records, a private physicians' statement.  

In a VA Form 21-4138, dated August 10, 2001, the veteran 
reported receiving treatment at the VA Medical Center (VAMC) 
in Milwaukee, Wisconsin.  In September 2001 correspondence, 
the RO advised the veteran that it had requested treatment 
records from the Milwaukee VAMC for the period 1976 to the 
present, but that the only treatment shown was a compensation 
examination on November 2, 2000.  The RO informed the veteran 
that if he had treatment at any other VAMC, besides 
Milwaukee, he should give them the dates of treatment and 
they would request his records.  No response was received.  

The Board notes that the veteran has not been afforded a VA 
examination in conjunction with his claim for service 
connection for a lung condition as a result of Agent Orange 
exposure.  The VCAA and implementing regulations require VA 
to provide a veteran with an examination or to obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; 
(b) establishes that the veteran suffered an event, injury or 
disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4).

The Board has concluded that a remand for physical 
examination of the veteran and/or a medical nexus opinion is 
not warranted as to this issue.  As discussed in detail 
below, the medical evidence of record does not show that the 
veteran has any current lung condition.  In the absence of 
competent medical evidence of a current disability, physical 
examination of the veteran is not necessary.  The Court has 
held that VA's statutory duty to assist is not a license for 
a "fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim.  
See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).

The veteran has been accorded ample opportunity to provide 
evidence and argument in support of his claim, to include 
competent medical evidence of a lung condition.  He has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].  

[As will be explained in the Board's remand below, the second 
issue on appeal, concerning a claimed skin disability, 
presents a different picture, in that there is evidence of 
record indicating that a skin disability currently exists.]

The Board additionally observes that general due process 
concerns have been satisfied in this case.  The veteran has 
been accorded appropriate opportunity to present evidence and 
argument in support of his claim.  See 38 C.F.R. § 3.103 
(2005).  The veteran provided testimony in support of his 
claim in December 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.  

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate diagnostic codes 
identify the various disabilities.  

Specific schedular criteria

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 12, 2003.  See 68 Fed. Reg. 25,822 (2003).

The rating criteria for tinnitus, as in effect prior to June 
12, 2003, provide for a maximum 10 percent rating when 
tinnitus is persistent as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (2002).

Effective June 12, 2003, a maximum 10 percent rating is 
provided for recurrent tinnitus.  The Note that follows 
provides that a separate evaluation for tinnitus may be 
combined with an evaluation under Diagnostic Codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).

Analysis

In an October 2001 RO rating decision, service connection was 
granted for tinnitus, evaluated as 10 percent disabling, 
effective March 30, 2001.  The veteran perfected an appeal as 
to the rating assigned.

The Board notes that the veteran has not presented any 
specific argument as to why he feels his tinnitus warrants a 
higher rating.  He simply states that he "disagrees with the 
VA decision for tinnitus . . . ."  See representative 
statement, dated September 24, 2002.  

Schedular rating

A 10 percent evaluation is the maximum schedular evaluation 
for tinnitus under either the old or the new schedular 
criteria.  See Smith, supra.  As such, an increased rating 
under Diagnostic Code 6260 cannot be granted, regardless of 
the severity of this disorder.

In this case there is no other applicable code that would 
afford a higher rating, and the veteran has pointed to none.  

The Board points out that the veteran appears to understand 
that the current 10 percent rating is the highest available 
for his tinnitus.  In this regard, the Board notes the 
following exchange during the veteran's December 2004 
hearing:

[Chairperson]:  And you're already getting the maximum 
evaluation that's assignable for the ringing in your ears.  

[Veteran]:  Right. 

[Chairperson]:  So -

[Veteran]:  That's not going to change at all then.

[Chairperson]:  Right. That's not going to change at all.

See December 2004 hearing transcript, page 4.  

Fenderson considerations

The maximum 10 percent rating has been assigned from the date 
the veteran filed his claim for service connection, March 30, 
2001.  The evidence of record does not show any change in the 
veteran's tinnitus.  Accordingly, the 10 percent rating was 
properly assigned for the entire period.

Extraschedular rating

In the Statement of the Case dated April 2003, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service-connected tinnitus.  Since this 
matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran.  
Indeed, it does not appear that the veteran is contending 
that his tinnitus creates an exceptional or unusual 
disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his tinnitus.  Indeed, it does 
not appear from the record that he has been hospitalized at 
all.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability.  
To the extent that his industrial capacity is diminished by 
service-connected tinnitus, this is compensated for by the 
maximum 10 percent rating assigned for the disability.  See 
38 C.F.R. §§ 3.321(a), 4.1 (2005); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of the case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In summary, for the reasons and bases expressed above, the 
Board has determined that a disability rating higher than 10 
percent may not be assigned for tinnitus.  
The benefit sought on appeal is therefore denied.





	(CONTINUED ON NEXT PAGE)





2.  Entitlement to service connection for a lung condition, 
claimed as due to exposure to Agent Orange.

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2005).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2005).

Factual background

As noted in the Introduction, the veteran's DD form 214 
reflects that he served in Vietnam during the Vietnam era.  
Service medical records are negative for complaints or 
findings regarding any lung condition.  

Post-service medical records reflect that the veteran was 
treated for sarcoidosis in October 1975.  In July 1976, he 
underwent a VA pulmonary examination which documented a 
diagnosis of sarcoidosis.  Thereafter, VA medical records 
reflect continued treatment for sarcoidosis until February 
1982.  

There is no medical evidence of record pertaining to 
sarcoidosis dated after February 1982.  Private medical 
records dated from 1997 to 2003, as well as a private 
physician's statement dated in May 2003, pertain to an 
unrelated disability.  

Analysis

The veteran contends that he has a lung condition, 
specifically sarcoidosis, as a result of herbicide exposure 
in service.  "Sarcoidosis is a chronic, progressive, 
systemic granulomatous reticulosis of unknown etiology, 
involving almost any organ or tissue, including the skin, 
lungs, lymph nodes, liver, spleen, eyes, and small bones of 
the hands and feet.  Dorland's Illustrated Medical Dictionary 
1484 (28th ed. 1994) . . . ."  Carbino v. Gober, 10 Vet. 
App. 507, 508 (1997).

Initial matter

Entitlement to service connection for sarcoidosis was 
previously denied by the RO in an August 1976 rating 
decision.  The veteran did not initiate a timely appeal of 
this decision, and it became final. 38 U.S.C.A. § 7105 (West 
2002).  However, the current appeal is based on the 
intervening enactment of liberalizing legislation involving 
Agent Orange presumptions.  See 38 C.F.R. § 3.114 (2005).  
Thus, the finality of prior rating decisions need not be 
considered with respect to the veteran's present claim for 
service connection for a lung condition as a result of Agent 
Orange exposure.

Discussion

As noted above, in order to establish service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of the incurrence or aggravation of a disease or 
injury in active service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to Hickson element (1), the Board notes that the 
record is negative for any diagnosis of any current lung 
condition.  Indeed, there are no medical records pertaining 
to any lung condition, to include sarcoidosis, for over the 
past two decades.  It is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  The medical records do not show a 
current diagnosis of any lung disability.  The veteran's 
claim fails on that basis.  

As was noted in the Board's VCAA discussion above, letters 
were sent to the veteran in July 2001 and May 2003, which 
specifically listed the elements required for service 
connection.  In the July 2001 letter, the veteran was advised 
that "The information and evidence of record should show 
that the claimant has a current disability or persistent or 
recurrent symptoms of disability."  See the July 18, 2001 
letter, page 3 (emphasis as in original).  In the May 2003 
letter, the veteran was advised that "To support the claim 
for service connected compensation benefits, the evidence 
must show three things:  [   ] 2. You have a current physical 
or mental disability.  "  See the May 30, 2003 letter, page 
4.  No information of evidence pertaining to any current 
disability was subsequently received.  

It is the veteran's responsibility to present and support a 
claim for benefits.  
See 38 C.F.R. § 5107(a) (West 2002).  Here, despite VCAA 
letters which specifically requested such information and 
evidence, in compliance with 38 U.S.C.A. § 5103A, the veteran 
has not provided any medical evidence of current lung 
disability.  The Court has held that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board is of course aware of the medical record reflecting 
treatment for sarcoidosis in February 1982, more than 23 
years ago.  This cannot reasonably be construed as indicating 
a current disability.  

In short, the absence of a current diagnosis of any lung 
disability, service connection may not be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service 
connection is denied on that basis.


ORDER

Entitlement to an increased disability rating for tinnitus is 
denied. 

Entitlement to service connection for a lung condition is 
denied.  


REMAND

3.  Entitlement to service connection for a skin condition, 
claimed as due to exposure to Agent Orange.

Reasons for remand

Private treatment records reflect diagnoses of 
eczema/dermatitis of the hands.  As noted in the 
Introduction, the evidence shows that the veteran's active 
duty included service in Vietnam, and thus presumed exposure 
to herbicides.  Thus, two of the three elements of 
entitlement to service connection have arguably been met.  
Under such circumstances, a medical nexus opinion is 
required.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2003) [VA must obtain a nexus opinion where evidence of a 
current disability and an association between that disability 
and active service are shown].   

The veteran has not been afforded a VA examination to 
determine whether the eczema/dermatitis is related to his 
period of active service.  The Board is accordingly of the 
opinion that its duty to assist warrants further development 
of this claim, in the form of a nexus opinion.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran's claims folder should 
reviewed by a physician.  The examiner 
should (1) identify whether a skin 
disorder, including eczema and 
dermatitis, is currently manifested and 
(2) if so, whether such skin disorder is 
as likely as not related to the veteran's 
military service, to include but not 
necessarily limited to exposure to 
herbicides in Vietnam.  If the examiner 
determines that physical examination 
and/or diagnostic testing of the veteran 
is necessary, such should be scheduled.  
A report should be associated with the 
veteran's VA claims folder.

2.  After undertaking any additional 
development that it deems appropriate, 
VBA should readjudicate the issue 
remaining on appeal.  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should 
be provided the SSOC, and an appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


